UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1929


TERRY HOUSTON,

                    Plaintiff - Appellant,

             v.

EXECUTIVE BOARD OF THE AMERICAN FEDERATION OF STATE,
COUNTY AND MUNICIPAL EMPLOYEES, AFSCME LOCAL 2250,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-02507-GJH)


Submitted: April 27, 2018                                         Decided: June 6, 2018


Before WILKINSON, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Sukari Hardnett, HARDNETT & ASSOCIATES, Silver Spring, Maryland, for
Appellant. Mark J. Murphy, MOONEY, GREEN, SAINDON, MURPHY & WELCH,
P.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry Houston appeals from the district court’s final judgment entered in her

action asserting claims, brought pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2017); the Age Discrimination in

Employment Act of 1967, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2017); and the

Americans with Disabilities Act, 42 U.S.C. §§ 12101 to 12213 (2012), against the

Executive Board of the American Federation of State, County and Municipal Employees,

Local 250. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Houston v. Exec. Bd. of the Am.

Fed’n of State, County & Mun. Emps., AFSCME Local 2250, No. 8:15-cv-02507-GJH

(D. Md. filed Dec. 7, 2016 & entered Dec. 8, 2016; July 10, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2